                                                          Case 8:20-cv-01973-JLS-DFM Document 69 Filed 06/02/21 Page 1 of 63 Page ID #:1889




                                                                             1 PAUL S. MARKS, State Bar No. 138407
                                                                                 pmarks@neufeldmarks.com
                                                                             2 TODD W. NIELSEN, State Bar No. 181718
                                                                                 tnielsen@neufeldmarks.com
                                                                             3 YURIKO M. SHIKAI, State Bar No. 229232
                                                                                 yshikai@neufeldmarks.com
                                                                             4 NEUFELD MARKS
                                                                                 A Professional Corporation
                                                                             5 250 E. 1st Street, Suite 1101
                                                                               Los Angeles, California 90012
                                                                             6 Telephone: (213) 625-2625
                                                                               Facsimile: (213) 625-2650
                                                                             7
                                                                               Attorneys for Defendants
                                                                             8 Urban Commons, LLC, Urban Commons
                                                                               6th Ave Seattle, LLC, Urban Commons
                                                                             9 Battery Park, LLC, Taylor Woods,
                                                                               Howard Wu and Brian Egnatz
                                                                            10
           250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
              Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                            11
                                                                                                   UNITED STATES DISTRICT COURT
                         A PROFESSIONAL CORPORATION




                                                                            12
NEUFELD MARKS




                                                                                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                            13
                                                                            14
                                                                               CLIFFORD A. ROSEN, an individual;        Case No. 8:20-cv-01973-JLS-DFM
                                                                            15 RONALD A. CHRISTENSEN, an
                                                                               Individual,                              SUBMISSION OF ANSWER TO
                                                                            16             Plaintiffs,                  COMPLAINT AS ANSWER TO
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                            17       vs.
                                                                            18 URBAN COMMONS, LLC, a                    Judge: Hon. Josephine L. Staton
                                                                               Delaware Limited Liability Company;
                                                                            19 URBAN COMMONS 6TH AVE                    Trial Date:   None Set
                                                                               SEATTLE, LLC, a Delaware Limited
                                                                            20 Liability Company; URBAN
                                                                               COMMONS BATTERY PARK,
                                                                            21 LLC, a Delaware Limited Liability
                                                                               Company; CHICAGO ANALYTIC
                                                                            22 TRADING COMPANY, LLC, d/b/a
                                                                               LITTLERIVER CAPITAL, LLC, a
                                                                            23 Delaware Limited Liability Company;
                                                                               DIGITAL CAPITAL MARKETS, LLC,
                                                                            24 a Maryland Limited Liability Company;
                                                                               TAYLOR WOODS, an individual;
                                                                            25 HOWARD WU, an individual; C.
                                                                               BRIAN EGNATZ, an individual; and
                                                                            26 DOES 1 through 10, inclusive,
                                                                            27             Defendants.
                                                                            28

                                                                                     SUBMISSION OF ANSWER TO COMPLAINT AS ANSWER TO FIRST AMENDED COMPLAINT
                                                          Case 8:20-cv-01973-JLS-DFM Document 69 Filed 06/02/21 Page 2 of 63 Page ID #:1890




                                                                             1        Given that the First Amended Complaint (“FAC”) of plaintiffs Clifford A.
                                                                             2 Rosen and Ronald A. Christensen (collectively, “Plaintiffs”) was filed pursuant to
                                                                             3 the Court’s granting of the motion to dismiss filed by defendant Chicago Analytic
                                                                             4 Trading Company, LLC dba Little River Capital, LLC; and due to Neufeld Mark’s
                                                                             5 (“NM”) motion to withdraw as counsel for defendants Urban Commons, LLC,
                                                                             6 Urban Commons 6th Ave Seattle, LLC, Urban Commons Battery Park, LLC,
                                                                             7 Taylor Woods, Howard Wu, and Brian Egnatz (collectively, “Defendants”) that was
                                                                             8 filed on June 1, 2021; and in order not to prejudice the position of Defendants in this
                                                                             9 action, and in an abundance of caution, NM hereby submits the Answer to
                                                                            10 Complaint filed on December 7, 2020, attached hereto as Exhibit A, as the Answer
           250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
              Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                            11 to the First Amended Complaint.
                         A PROFESSIONAL CORPORATION




                                                                            12
NEUFELD MARKS




                                                                            13 DATED: June 2, 2021                  NEUFELD MARKS
                                                                                                                     A Professional Corporation
                                                                            14
                                                                                                                    Paul S. Marks
                                                                            15                                      Todd W. Nielsen
                                                                                                                    Yuriko M. Shikai
                                                                            16
                                                                            17
                                                                            18                                      By:         Yuriko M. Shikai
                                                                            19                                            Yuriko M. Shikai
                                                                            20                                            Attorneys for Defendants
                                                                                                                          Urban Commons, LLC, Urban Commons
                                                                            21                                            6th Ave Seattle, LLC, Urban Commons
                                                                            22                                            Battery Park, LLC, Taylor Woods,
                                                                                                                          Howard Wu and Brian Egnatz
                                                                            23
                                                                            24
                                                                            25
                                                                            26
                                                                            27
                                                                            28

                                                                                                                           2
                                                                                      SUBMISSION OF ANSWER TO COMPLAINT AS ANSWER TO FIRST AMENDED COMPLAINT
Case 8:20-cv-01973-JLS-DFM Document 69 Filed 06/02/21 Page 3 of 63 Page ID #:1891




                       Exhibit A
                                                                    Case
                                                                    Case8:20-cv-01973-JLS-DFM
                                                                         8:20-cv-01973-JLS-DFM Document
                                                                                               Document69
                                                                                                        17 Filed
                                                                                                           Filed06/02/21
                                                                                                                 12/07/20 Page
                                                                                                                          Page41of
                                                                                                                                of63
                                                                                                                                   59 Page
                                                                                                                                      PageID
                                                                                                                                           ID#:1892
                                                                                                                                             #:129




                                                                                  1 PAUL S. MARKS, State Bar No. 138407
                                                                                     pmarks@neufeldmarks.com
                                                                                  2 TODD W. NIELSEN, State Bar No. 181718
                                                                                     tnielsen@neufeldmarks.com
                                                                                  3 YURIKO M. SHIKAI, State Bar No. 229232
                                                                                     yshikai@neufeldmarks.com
                                                                                  4 NEUFELD MARKS
                                                                                     A Professional Corporation
                                                                                  5 250 E. 1st Street, Suite 1101
                                                                                    Los Angeles, California 90012
                                                                                  6 Telephone: (213) 625-2625
                                                                                    Facsimile: (213) 625-2650
                                                                                  7
                                                                                    Attorneys for defendants
                                                                                  8 Urban Commons, LLC, Urban Commons
                                                                                    6th Ave Seattle, LLC, Urban Commons
                                                                                  9 Battery Park, LLC, Taylor Woods,
                                                                                    Howard Wu and Brian Egnatz
                                                                                 10
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11
                                                                                                         UNITED STATES DISTRICT COURT
                             A PROFESSIONAL CORPORATION




                                                                                 12
                                                                                                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
NEUFELD MARKS




                                                                                 13
                                                                                 14
                                                                                    CLIFFORD A. ROSEN, an individual;     Case No. 8:20-cv-01973-JLS-DFM
                                                                                 15 RONALD A. CHRISTENSEN, an
                                                                                    Individual,                           ANSWER TO COMPLAINT;
                                                                                 16             Plaintiffs,               DEMAND FOR JURY TRIAL
                                                                                 17       vs.
                                                                                 18 URBAN COMMONS, LLC, a Delaware
                                                                                    Limited Liability Company; URBAN
                                                                                 19 COMMONS 6TH AVE SEATTLE, LLC, a
                                                                                    Delaware Limited Liability Company;
                                                                                 20 URBAN COMMONS BATTERY PARK,
                                                                                    LLC, a Delaware Limited Liability
                                                                                 21 Company; CHICAGO ANALYTIC
                                                                                    TRADING COMPANY, LLC, d/b/a
                                                                                 22 LITTLERIVER CAPITAL, LLC, a
                                                                                    Delaware Limited Liability Company;
                                                                                 23 DIGITAL CAPITAL MARKETS, LLC, a
                                                                                    Maryland Limited Liability Company;
                                                                                 24 TAYLOR WOODS, an individual;
                                                                                    HOWARD WU, an individual; C.
                                                                                 25 BRIAN EGNATZ, an individual; and
                                                                                    DOES 1 through 10, inclusive,
                                                                                 26
                                                                                                Defendants.
                                                                                 27
                                                                                 28

                                                                                                                 ANSWER TO COMPLAINT
                                                                    Case
                                                                    Case8:20-cv-01973-JLS-DFM
                                                                         8:20-cv-01973-JLS-DFM Document
                                                                                               Document69
                                                                                                        17 Filed
                                                                                                           Filed06/02/21
                                                                                                                 12/07/20 Page
                                                                                                                          Page52of
                                                                                                                                of63
                                                                                                                                   59 Page
                                                                                                                                      PageID
                                                                                                                                           ID#:1893
                                                                                                                                             #:130




                                                                                  1                            ANSWER TO COMPLAINT
                                                                                  2        COME NOW defendants Urban Commons, LLC; Urban Commons 6th Ave.
                                                                                  3 Seattle, LLC; Urban Commons Battery Park, LLC; Taylor Woods; Howard Wu;
                                                                                  4 and Brian Egnatz, to respond to the allegations of the complaint on file herein,
                                                                                  5 with each paragraph listed below referring to the like-numbered paragraph of
                                                                                  6 the complaint:
                                                                                  7        1.    These responding defendants allege that the allegations of this
                                                                                  8 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  9 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 10 personal knowledge, or that the said allegations otherwise constitute matter to
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 which no response is required; as such, these responding defendants allege that
                                                                                 12 the aforesaid allegations do not require a response from these responding
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 defendants; however, if a response is required, these responding defendants
                                                                                 14 deny the aforesaid allegations.
                                                                                 15        2.    These responding defendants allege that the allegations of this
                                                                                 16 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 17 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 18 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 19 which no response is required; as such, these responding defendants allege that
                                                                                 20 the aforesaid allegations do not require a response from these responding
                                                                                 21 defendants; however, if a response is required, these responding defendants
                                                                                 22 deny the aforesaid allegations.
                                                                                 23        3.    These responding defendants allege that the allegations of this
                                                                                 24 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 25 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 26 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 27 which no response is required; as such, these responding defendants allege that
                                                                                 28 the aforesaid allegations do not require a response from these responding

                                                                                                                              2
                                                                                                                      ANSWER TO COMPLAINT
                                                                    Case
                                                                    Case8:20-cv-01973-JLS-DFM
                                                                         8:20-cv-01973-JLS-DFM Document
                                                                                               Document69
                                                                                                        17 Filed
                                                                                                           Filed06/02/21
                                                                                                                 12/07/20 Page
                                                                                                                          Page63of
                                                                                                                                of63
                                                                                                                                   59 Page
                                                                                                                                      PageID
                                                                                                                                           ID#:1894
                                                                                                                                             #:131




                                                                                  1 defendants; however, if a response is required, these responding defendants
                                                                                  2 deny the aforesaid allegations.
                                                                                  3                           JURISDICTION AND VENUE
                                                                                  4        4.    These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           5.    These responding defendants deny the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph.
                                                                                 14        6.    These responding defendants allege that the allegations of this
                                                                                 15 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 16 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 17 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 18 which no response is required; as such, these responding defendants allege that
                                                                                 19 the aforesaid allegations do not require a response from these responding
                                                                                 20 defendants; however, if a response is required, these responding defendants
                                                                                 21 deny the aforesaid allegations.
                                                                                 22        7.    These responding defendants allege that the allegations of this
                                                                                 23 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 24 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 25 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 26 which no response is required; as such, these responding defendants allege that
                                                                                 27 the aforesaid allegations do not require a response from these responding
                                                                                 28 defendants; however, if a response is required, these responding defendants

                                                                                                                              3
                                                                                                                      ANSWER TO COMPLAINT
                                                                    Case
                                                                    Case8:20-cv-01973-JLS-DFM
                                                                         8:20-cv-01973-JLS-DFM Document
                                                                                               Document69
                                                                                                        17 Filed
                                                                                                           Filed06/02/21
                                                                                                                 12/07/20 Page
                                                                                                                          Page74of
                                                                                                                                of63
                                                                                                                                   59 Page
                                                                                                                                      PageID
                                                                                                                                           ID#:1895
                                                                                                                                             #:132




                                                                                  1 deny the aforesaid allegations.
                                                                                  2        8.    These responding defendants allege that the allegations of this
                                                                                  3 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  4 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  5 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  6 which no response is required; as such, these responding defendants allege that
                                                                                  7 the aforesaid allegations do not require a response from these responding
                                                                                  8 defendants; however, if a response is required, these responding defendants
                                                                                  9 deny the aforesaid allegations.
                                                                                 10        9.    These responding defendants allege that the allegations of this
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 12 thoughts, or wishes of plaintiffs, about which these responding parties have no
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 14 which no response is required; as such, these responding defendants allege that
                                                                                 15 the aforesaid allegations do not require a response from these responding
                                                                                 16 defendants; however, if a response is required, these responding defendants
                                                                                 17 deny the aforesaid allegations.
                                                                                 18                                       PARTIES
                                                                                 19        10.   These responding defendants admit the allegations of this
                                                                                 20 paragraph.
                                                                                 21        11.   These responding defendants admit the allegations of this
                                                                                 22 paragraph.
                                                                                 23        12.   These responding defendants admit the allegations of this
                                                                                 24 paragraph, except for the allegation that Urban Commons is a REIT, which
                                                                                 25 is denied.
                                                                                 26        13.   These responding defendants admit the allegations of this
                                                                                 27 paragraph.
                                                                                 28

                                                                                                                              4
                                                                                                                      ANSWER TO COMPLAINT
                                                                    Case
                                                                    Case8:20-cv-01973-JLS-DFM
                                                                         8:20-cv-01973-JLS-DFM Document
                                                                                               Document69
                                                                                                        17 Filed
                                                                                                           Filed06/02/21
                                                                                                                 12/07/20 Page
                                                                                                                          Page85of
                                                                                                                                of63
                                                                                                                                   59 Page
                                                                                                                                      PageID
                                                                                                                                           ID#:1896
                                                                                                                                             #:133




                                                                                  1        14.   These responding defendants admit the allegations of this
                                                                                  2 paragraph.
                                                                                  3        15.   These responding defendants lack sufficient knowledge or
                                                                                  4 information to admit the said allegations, and on that basis deny the allegations
                                                                                  5 of this paragraph.
                                                                                  6        16.   These responding defendants lack sufficient knowledge or
                                                                                  7 information to admit the said allegations, and on that basis deny the allegations
                                                                                  8 of this paragraph.
                                                                                  9        17.   These responding defendants admit the allegations of this
                                                                                 10 paragraph.
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11        18.   These responding defendants admit the allegations of this
                                                                                 12 paragraph, except that Mr. Wu is a resident of Los Angeles County, not
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 Orange County.
                                                                                 14        19.   These responding defendants admit the allegations of this
                                                                                 15 paragraph.
                                                                                 16        20.   These responding defendants admit the allegations of this
                                                                                 17 paragraph.
                                                                                 18        21.   These responding defendants admit the allegations of this
                                                                                 19 paragraph.
                                                                                 20        22.   These responding defendants admit the allegations of this
                                                                                 21 paragraph.
                                                                                 22        23.   These responding defendants admit the allegations of this
                                                                                 23 paragraph.
                                                                                 24                             GENERAL ALLEGATIONS
                                                                                 25        24.   These responding defendants admit the allegations of this
                                                                                 26 paragraph.
                                                                                 27        25.   These responding defendants deny the allegations of this
                                                                                 28 paragraph.

                                                                                                                             5
                                                                                                                    ANSWER TO COMPLAINT
                                                                    Case
                                                                    Case8:20-cv-01973-JLS-DFM
                                                                         8:20-cv-01973-JLS-DFM Document
                                                                                               Document69
                                                                                                        17 Filed
                                                                                                           Filed06/02/21
                                                                                                                 12/07/20 Page
                                                                                                                          Page96of
                                                                                                                                of63
                                                                                                                                   59 Page
                                                                                                                                      PageID
                                                                                                                                           ID#:1897
                                                                                                                                             #:134




                                                                                  1        26.   These responding defendants deny the allegations of this
                                                                                  2 paragraph.
                                                                                  3        27.   These responding defendants lack sufficient knowledge or
                                                                                  4 information to admit the said allegations, and on that basis deny the allegations
                                                                                  5 of this paragraph.
                                                                                  6        28.   These responding defendants lack sufficient knowledge or
                                                                                  7 information to admit the said allegations, and on that basis deny the allegations
                                                                                  8 of this paragraph.
                                                                                  9        29.   These responding defendants admit the allegations of this
                                                                                 10 paragraph.
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11        30.   These responding defendants admit the allegations of this
                                                                                 12 paragraph.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13        31.   These responding defendants admit the allegations of this
                                                                                 14 paragraph.
                                                                                 15        32.   These responding defendants admit the allegations of this
                                                                                 16 paragraph.
                                                                                 17        33.   These responding defendants deny the allegations of this
                                                                                 18 paragraph.
                                                                                 19        34.   These responding defendants allege that the allegations of this
                                                                                 20 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 21 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 22 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 23 which no response is required; as such, these responding defendants allege that
                                                                                 24 the aforesaid allegations do not require a response from these responding
                                                                                 25 defendants; however, if a response is required, these responding defendants
                                                                                 26 deny the aforesaid allegations.
                                                                                 27        35.   These responding defendants allege that the allegations of this
                                                                                 28 paragraph are either legal conclusions or expressions of the intentions,

                                                                                                                              6
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                            Case8:20-cv-01973-JLS-DFM
                                                                 8:20-cv-01973-JLS-DFM Document
                                                                                        Document69
                                                                                                 17 Filed
                                                                                                     Filed06/02/21
                                                                                                           12/07/20 Page
                                                                                                                     Page10
                                                                                                                          7 of 59
                                                                                                                               63 Page ID #:135
                                                                                                                                          #:1898




                                                                                  1 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  2 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  3 which no response is required; as such, these responding defendants allege that
                                                                                  4 the aforesaid allegations do not require a response from these responding
                                                                                  5 defendants; however, if a response is required, these responding defendants
                                                                                  6 deny the aforesaid allegations.
                                                                                  7        36.   These responding defendants allege that the allegations of this
                                                                                  8 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  9 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 10 personal knowledge, or that the said allegations otherwise constitute matter to
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 which no response is required; as such, these responding defendants allege that
                                                                                 12 the aforesaid allegations do not require a response from these responding
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 defendants; however, if a response is required, these responding defendants
                                                                                 14 deny the aforesaid allegations.
                                                                                 15        37.   These responding defendants allege that the allegations of this
                                                                                 16 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 17 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 18 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 19 which no response is required; as such, these responding defendants allege that
                                                                                 20 the aforesaid allegations do not require a response from these responding
                                                                                 21 defendants; however, if a response is required, these responding defendants
                                                                                 22 deny the aforesaid allegations.
                                                                                 23        38.   These responding defendants admit the allegations of this
                                                                                 24 paragraph.
                                                                                 25        39.   These responding defendants deny the allegations of this
                                                                                 26 paragraph.
                                                                                 27        40.   These responding defendants lack sufficient knowledge or
                                                                                 28 information to admit the said allegations, and on that basis deny the allegations

                                                                                                                              7
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                            Case8:20-cv-01973-JLS-DFM
                                                                 8:20-cv-01973-JLS-DFM Document
                                                                                        Document69
                                                                                                 17 Filed
                                                                                                     Filed06/02/21
                                                                                                           12/07/20 Page
                                                                                                                     Page11
                                                                                                                          8 of 59
                                                                                                                               63 Page ID #:136
                                                                                                                                          #:1899




                                                                                  1 of this paragraph.
                                                                                  2        41.   These responding defendants deny the allegations of this
                                                                                  3 paragraph.
                                                                                  4        42.   These responding defendants admit the allegations of this
                                                                                  5 paragraph.
                                                                                  6        43.   These responding defendants admit the allegations of this
                                                                                  7 paragraph.
                                                                                  8        44.   These responding defendants admit the allegations of this
                                                                                  9 paragraph.
                                                                                 10        45.   These responding defendants deny the allegations of this
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 paragraph.
                                                                                           46.   These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        47.   These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              8
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                            Case8:20-cv-01973-JLS-DFM
                                                                 8:20-cv-01973-JLS-DFM Document
                                                                                        Document69
                                                                                                 17 Filed
                                                                                                     Filed06/02/21
                                                                                                           12/07/20 Page
                                                                                                                     Page12
                                                                                                                          9 of 59
                                                                                                                               63 Page ID #:137
                                                                                                                                          #:1900




                                                                                  1        48.   These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        49.   These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        50.   These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        51.   These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              9
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page13
                                                                                                                      10of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1901
                                                                                                                                       #:138




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5        52.   These responding defendants allege that the allegations of this
                                                                                  6 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  7 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  8 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  9 which no response is required; as such, these responding defendants allege that
                                                                                 10 the aforesaid allegations do not require a response from these responding
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 defendants; however, if a response is required, these responding defendants
                                                                                 12 deny the aforesaid allegations.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13        53.   These responding defendants deny the allegations of this
                                                                                 14 paragraph.
                                                                                 15        54.   These responding defendants deny the allegations of this
                                                                                 16 paragraph.
                                                                                 17        55.   These responding defendants deny the allegations of this
                                                                                 18 paragraph.
                                                                                 19        56.   These responding defendants allege that the allegations of this
                                                                                 20 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 21 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 22 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 23 which no response is required; as such, these responding defendants allege that
                                                                                 24 the aforesaid allegations do not require a response from these responding
                                                                                 25 defendants; however, if a response is required, these responding defendants
                                                                                 26 deny the aforesaid allegations.
                                                                                 27        57.   These responding defendants allege that the allegations of this
                                                                                 28 paragraph are either legal conclusions or expressions of the intentions,

                                                                                                                              10
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page14
                                                                                                                      11of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1902
                                                                                                                                       #:139




                                                                                  1 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  2 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  3 which no response is required; as such, these responding defendants allege that
                                                                                  4 the aforesaid allegations do not require a response from these responding
                                                                                  5 defendants; however, if a response is required, these responding defendants
                                                                                  6 deny the aforesaid allegations.
                                                                                  7        58.   These responding defendants allege that the allegations of this
                                                                                  8 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  9 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 10 personal knowledge, or that the said allegations otherwise constitute matter to
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 which no response is required; as such, these responding defendants allege that
                                                                                 12 the aforesaid allegations do not require a response from these responding
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 defendants; however, if a response is required, these responding defendants
                                                                                 14 deny the aforesaid allegations.
                                                                                 15        59.   These responding defendants allege that the allegations of this
                                                                                 16 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 17 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 18 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 19 which no response is required; as such, these responding defendants allege that
                                                                                 20 the aforesaid allegations do not require a response from these responding
                                                                                 21 defendants; however, if a response is required, these responding defendants
                                                                                 22 deny the aforesaid allegations.
                                                                                 23        60.   These responding defendants allege that the allegations of this
                                                                                 24 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 25 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 26 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 27 which no response is required; as such, these responding defendants allege that
                                                                                 28 the aforesaid allegations do not require a response from these responding

                                                                                                                              11
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page15
                                                                                                                      12of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1903
                                                                                                                                       #:140




                                                                                  1 defendants; however, if a response is required, these responding defendants
                                                                                  2 deny the aforesaid allegations.
                                                                                  3        61.   These responding defendants allege that the allegations of this
                                                                                  4 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  5 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  6 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  7 which no response is required; as such, these responding defendants allege that
                                                                                  8 the aforesaid allegations do not require a response from these responding
                                                                                  9 defendants; however, if a response is required, these responding defendants
                                                                                 10 deny the aforesaid allegations.
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11        62.   These responding defendants deny the allegations of this
                                                                                 12 paragraph.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13        63.   These responding defendants deny the allegations of this
                                                                                 14 paragraph.
                                                                                 15        64.   These responding defendants admit the allegations of this
                                                                                 16 paragraph.
                                                                                 17        65.   These responding defendants deny the allegations of this
                                                                                 18 paragraph.
                                                                                 19        66.   These responding defendants admit the allegations of this
                                                                                 20 paragraph.
                                                                                 21        67.   These responding defendants admit the first sentence; deny the
                                                                                 22 remaining allegations.
                                                                                 23        68.   These responding defendants admit the first sentence; deny the
                                                                                 24 remaining allegations.
                                                                                 25        69.   These responding defendants deny the allegations of this
                                                                                 26 paragraph.
                                                                                 27
                                                                                 28

                                                                                                                              12
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page16
                                                                                                                      13of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1904
                                                                                                                                       #:141




                                                                                  1        70.   These responding defendants lack sufficient knowledge or
                                                                                  2 information to admit the said allegations, and on that basis deny the allegations
                                                                                  3 of this paragraph.
                                                                                  4        71.   These responding defendants deny the allegations of this
                                                                                  5 paragraph.
                                                                                  6        72.   These responding defendants deny the allegations of this
                                                                                  7 paragraph.
                                                                                  8        a.    These responding defendants deny the allegations of this
                                                                                  9 paragraph.
                                                                                 10        b.    These responding defendants deny the allegations of this
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 paragraph.
                                                                                           c.    These responding defendants deny the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph.
                                                                                 14        d.    These responding defendants deny the allegations of this
                                                                                 15 paragraph.
                                                                                 16        e.    These responding defendants deny the allegations of this
                                                                                 17 paragraph.
                                                                                 18        f.    These responding defendants deny the allegations of this
                                                                                 19 paragraph.
                                                                                 20        73.   These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              13
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page17
                                                                                                                      14of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1905
                                                                                                                                       #:142




                                                                                  1        74.   These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        75.   These responding defendants deny the allegations of this
                                                                                 10 paragraph.
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11        76.   These responding defendants deny the allegations of this
                                                                                 12 paragraph.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13        77.   These responding defendants deny the allegations of this
                                                                                 14 paragraph.
                                                                                 15
                                                                                 16                            FIRST CAUSE OF ACTION
                                                                                 17     (Violation of Section 5 of the Securities and Exchange Act Against All
                                                                                 18                 Defendants, and Does 1 through 10, Inclusive)
                                                                                 19        78.   These responding defendants allege that the allegations of this
                                                                                 20 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 21 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 22 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 23 which no response is required; as such, these responding defendants allege that
                                                                                 24 the aforesaid allegations do not require a response from these responding
                                                                                 25 defendants; however, if a response is required, these responding defendants
                                                                                 26 deny the aforesaid allegations.
                                                                                 27        79.   These responding defendants allege that the allegations of this
                                                                                 28 paragraph are either legal conclusions or expressions of the intentions,

                                                                                                                              14
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page18
                                                                                                                      15of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1906
                                                                                                                                       #:143




                                                                                  1 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  2 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  3 which no response is required; as such, these responding defendants allege that
                                                                                  4 the aforesaid allegations do not require a response from these responding
                                                                                  5 defendants; however, if a response is required, these responding defendants
                                                                                  6 deny the aforesaid allegations.
                                                                                  7        80.   These responding defendants allege that the allegations of this
                                                                                  8 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  9 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 10 personal knowledge, or that the said allegations otherwise constitute matter to
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 which no response is required; as such, these responding defendants allege that
                                                                                 12 the aforesaid allegations do not require a response from these responding
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 defendants; however, if a response is required, these responding defendants
                                                                                 14 deny the aforesaid allegations.
                                                                                 15        81.   These responding defendants allege that the allegations of this
                                                                                 16 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 17 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 18 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 19 which no response is required; as such, these responding defendants allege that
                                                                                 20 the aforesaid allegations do not require a response from these responding
                                                                                 21 defendants; however, if a response is required, these responding defendants
                                                                                 22 deny the aforesaid allegations.
                                                                                 23                           SECOND CAUSE OF ACTION
                                                                                 24    (Violation of Section 12 of the Securities and Exchange Act Against All
                                                                                 25                 Defendants, and Does 1 through 10, Inclusive)
                                                                                 26        82.   These responding defendants allege that the allegations of this
                                                                                 27 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 28 thoughts, or wishes of plaintiffs, about which these responding parties have no

                                                                                                                              15
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page19
                                                                                                                      16of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1907
                                                                                                                                       #:144




                                                                                  1 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  2 which no response is required; as such, these responding defendants allege that
                                                                                  3 the aforesaid allegations do not require a response from these responding
                                                                                  4 defendants; however, if a response is required, these responding defendants
                                                                                  5 deny the aforesaid allegations.
                                                                                  6        83.   These responding defendants allege that the allegations of this
                                                                                  7 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  8 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  9 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 10 which no response is required; as such, these responding defendants allege that
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 the aforesaid allegations do not require a response from these responding
                                                                                 12 defendants; however, if a response is required, these responding defendants
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 deny the aforesaid allegations.
                                                                                 14        84.   These responding defendants allege that the allegations of this
                                                                                 15 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 16 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 17 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 18 which no response is required; as such, these responding defendants allege that
                                                                                 19 the aforesaid allegations do not require a response from these responding
                                                                                 20 defendants; however, if a response is required, these responding defendants
                                                                                 21 deny the aforesaid allegations.
                                                                                 22                            THIRD CAUSE OF ACTION
                                                                                 23      (Violation of Section 15 of the Securities and Exchange Act Against
                                                                                 24              WOODS, and WU, and Does 1 through 10, Inclusive)
                                                                                 25        85.   These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              16
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page20
                                                                                                                      17of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1908
                                                                                                                                       #:145




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5        86.   These responding defendants allege that the allegations of this
                                                                                  6 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  7 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  8 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  9 which no response is required; as such, these responding defendants allege that
                                                                                 10 the aforesaid allegations do not require a response from these responding
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 defendants; however, if a response is required, these responding defendants
                                                                                 12 deny the aforesaid allegations.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13                           FOURTH CAUSE OF ACTION
                                                                                 14    (Violation of Section 17 of the Securities and Exchange Act Against All
                                                                                 15                 Defendants, and Does 1 through 10, Inclusive)
                                                                                 16        87.   These responding defendants allege that the allegations of this
                                                                                 17 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 18 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 19 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 20 which no response is required; as such, these responding defendants allege that
                                                                                 21 the aforesaid allegations do not require a response from these responding
                                                                                 22 defendants; however, if a response is required, these responding defendants
                                                                                 23 deny the aforesaid allegations.
                                                                                 24        88.   These responding defendants allege that the allegations of this
                                                                                 25 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 26 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 27 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 28 which no response is required; as such, these responding defendants allege that

                                                                                                                              17
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page21
                                                                                                                      18of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1909
                                                                                                                                       #:146




                                                                                  1 the aforesaid allegations do not require a response from these responding
                                                                                  2 defendants; however, if a response is required, these responding defendants
                                                                                  3 deny the aforesaid allegations.
                                                                                  4        89.   These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           90.   These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        91.   These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              18
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page22
                                                                                                                      19of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1910
                                                                                                                                       #:147




                                                                                  1                            FIFTH CAUSE OF ACTION
                                                                                  2   (Violation of Section 10(b) of the 1934 Securities and Exchange Act and
                                                                                  3     Rule 10b-5 Against All Defendants and Does 1 through 10, Inclusive)
                                                                                  4        92.   These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           93.   These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        94.   These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              19
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page23
                                                                                                                      20of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1911
                                                                                                                                       #:148




                                                                                  1        95.   These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        96.   These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        97.   These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        98.   These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              20
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page24
                                                                                                                      21of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1912
                                                                                                                                       #:149




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5        99.   These responding defendants allege that the allegations of this
                                                                                  6 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  7 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  8 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  9 which no response is required; as such, these responding defendants allege that
                                                                                 10 the aforesaid allegations do not require a response from these responding
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 defendants; however, if a response is required, these responding defendants
                                                                                 12 deny the aforesaid allegations.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13        100. These responding defendants allege that the allegations of this
                                                                                 14 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 15 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 16 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 17 which no response is required; as such, these responding defendants allege that
                                                                                 18 the aforesaid allegations do not require a response from these responding
                                                                                 19 defendants; however, if a response is required, these responding defendants
                                                                                 20 deny the aforesaid allegations.
                                                                                 21        101. These responding defendants allege that the allegations of this
                                                                                 22 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 23 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 24 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 25 which no response is required; as such, these responding defendants allege that
                                                                                 26 the aforesaid allegations do not require a response from these responding
                                                                                 27 defendants; however, if a response is required, these responding defendants
                                                                                 28 deny the aforesaid allegations.

                                                                                                                              21
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page25
                                                                                                                      22of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1913
                                                                                                                                       #:150




                                                                                  1                            SIXTH CAUSE OF ACTION
                                                                                  2   (Violation of California Corporations Code §§ 25401 and 25501 Against
                                                                                  3               All Defendants and Does 1 through 10, Inclusive)
                                                                                  4        102. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           103. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        104. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              22
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page26
                                                                                                                      23of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1914
                                                                                                                                       #:151




                                                                                  1        105. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        106. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        107. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        108. These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              23
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page27
                                                                                                                      24of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1915
                                                                                                                                       #:152




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5        109. These responding defendants allege that the allegations of this
                                                                                  6 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  7 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  8 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  9 which no response is required; as such, these responding defendants allege that
                                                                                 10 the aforesaid allegations do not require a response from these responding
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 defendants; however, if a response is required, these responding defendants
                                                                                 12 deny the aforesaid allegations.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13                          SEVENTH CAUSE OF ACTION
                                                                                 14      (For Violations of California Corporations Code §§ 25400 & 25500
                                                                                 15          (Against All Defendants and Does 1 through 10, Inclusive)
                                                                                 16        110. These responding defendants allege that the allegations of this
                                                                                 17 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 18 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 19 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 20 which no response is required; as such, these responding defendants allege that
                                                                                 21 the aforesaid allegations do not require a response from these responding
                                                                                 22 defendants; however, if a response is required, these responding defendants
                                                                                 23 deny the aforesaid allegations.
                                                                                 24        111. These responding defendants allege that the allegations of this
                                                                                 25 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 26 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 27 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 28 which no response is required; as such, these responding defendants allege that

                                                                                                                              24
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page28
                                                                                                                      25of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1916
                                                                                                                                       #:153




                                                                                  1 the aforesaid allegations do not require a response from these responding
                                                                                  2 defendants; however, if a response is required, these responding defendants
                                                                                  3 deny the aforesaid allegations.
                                                                                  4        112. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           113. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        114. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              25
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page29
                                                                                                                      26of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1917
                                                                                                                                       #:154




                                                                                  1        115. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        116. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17                           EIGHTH CAUSE OF ACTION
                                                                                 18       (For Violations of California Corporations Code § 25403 Against
                                                                                 19                                   WOODS and WU)
                                                                                 20        117. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              26
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page30
                                                                                                                      27of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1918
                                                                                                                                       #:155




                                                                                  1        118. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9                            NINTH CAUSE OF ACTION
                                                                                 10     (For Violations of California Corporations Code §§ 25503, 25504.1 &
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11       25110 Against All Defendants and Does 1 through 10, Inclusive)
                                                                                           119. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        120. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              27
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page31
                                                                                                                      28of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1919
                                                                                                                                       #:156




                                                                                  1        121. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        122. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        123. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        124. These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              28
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page32
                                                                                                                      29of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1920
                                                                                                                                       #:157




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5        125. These responding defendants allege that the allegations of this
                                                                                  6 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  7 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  8 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  9 which no response is required; as such, these responding defendants allege that
                                                                                 10 the aforesaid allegations do not require a response from these responding
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 defendants; however, if a response is required, these responding defendants
                                                                                 12 deny the aforesaid allegations.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13                            TENTH CAUSE OF ACTION
                                                                                 14 (Violation of California Corporations Code §25504 Against All Defendants
                                                                                 15                         and Does 1 through 10, Inclusive)
                                                                                 16        126. These responding defendants allege that the allegations of this
                                                                                 17 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 18 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 19 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 20 which no response is required; as such, these responding defendants allege that
                                                                                 21 the aforesaid allegations do not require a response from these responding
                                                                                 22 defendants; however, if a response is required, these responding defendants
                                                                                 23 deny the aforesaid allegations.
                                                                                 24        127. These responding defendants allege that the allegations of this
                                                                                 25 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 26 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 27 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 28 which no response is required; as such, these responding defendants allege that

                                                                                                                              29
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page33
                                                                                                                      30of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1921
                                                                                                                                       #:158




                                                                                  1 the aforesaid allegations do not require a response from these responding
                                                                                  2 defendants; however, if a response is required, these responding defendants
                                                                                  3 deny the aforesaid allegations.
                                                                                  4        128. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           129. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        130. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              30
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page34
                                                                                                                      31of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1922
                                                                                                                                       #:159




                                                                                  1        131. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        132. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        133. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        134. These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              31
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page35
                                                                                                                      32of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1923
                                                                                                                                       #:160




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5                          ELEVENTH CAUSE OF ACTION
                                                                                  6 (Violation of California Corporations Code §§ 25401 & 25504.1 Against All
                                                                                  7                 Defendants and Does 1 through 10, Inclusive)
                                                                                  8        135. These responding defendants allege that the allegations of this
                                                                                  9 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 10 thoughts, or wishes of plaintiffs, about which these responding parties have no
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 12 which no response is required; as such, these responding defendants allege that
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 the aforesaid allegations do not require a response from these responding
                                                                                 14 defendants; however, if a response is required, these responding defendants
                                                                                 15 deny the aforesaid allegations.
                                                                                 16        136. These responding defendants allege that the allegations of this
                                                                                 17 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 18 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 19 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 20 which no response is required; as such, these responding defendants allege that
                                                                                 21 the aforesaid allegations do not require a response from these responding
                                                                                 22 defendants; however, if a response is required, these responding defendants
                                                                                 23 deny the aforesaid allegations.
                                                                                 24        137. These responding defendants allege that the allegations of this
                                                                                 25 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 26 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 27 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 28 which no response is required; as such, these responding defendants allege that

                                                                                                                              32
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page36
                                                                                                                      33of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1924
                                                                                                                                       #:161




                                                                                  1 the aforesaid allegations do not require a response from these responding
                                                                                  2 defendants; however, if a response is required, these responding defendants
                                                                                  3 deny the aforesaid allegations.
                                                                                  4        138. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           139. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        140. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              33
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page37
                                                                                                                      34of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1925
                                                                                                                                       #:162




                                                                                  1        141. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        142. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        143. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        144. These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              34
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page38
                                                                                                                      35of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1926
                                                                                                                                       #:163




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5        145. These responding defendants allege that the allegations of this
                                                                                  6 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  7 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  8 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  9 which no response is required; as such, these responding defendants allege that
                                                                                 10 the aforesaid allegations do not require a response from these responding
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 defendants; however, if a response is required, these responding defendants
                                                                                 12 deny the aforesaid allegations.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13                          TWELFTH CAUSE OF ACTION
                                                                                 14    (Violation of California Corporations Code §§ 25200, et seq. & 25501.5
                                                                                 15           Against All Defendants and Does 1 through 10, Inclusive)
                                                                                 16        146. These responding defendants allege that the allegations of this
                                                                                 17 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 18 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 19 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 20 which no response is required; as such, these responding defendants allege that
                                                                                 21 the aforesaid allegations do not require a response from these responding
                                                                                 22 defendants; however, if a response is required, these responding defendants
                                                                                 23 deny the aforesaid allegations.
                                                                                 24        147. These responding defendants allege that the allegations of this
                                                                                 25 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 26 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 27 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 28 which no response is required; as such, these responding defendants allege that

                                                                                                                              35
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page39
                                                                                                                      36of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1927
                                                                                                                                       #:164




                                                                                  1 the aforesaid allegations do not require a response from these responding
                                                                                  2 defendants; however, if a response is required, these responding defendants
                                                                                  3 deny the aforesaid allegations.
                                                                                  4        148. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           149. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        150. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              36
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page40
                                                                                                                      37of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1928
                                                                                                                                       #:165




                                                                                  1        151. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        152. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        153. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28

                                                                                                                              37
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page41
                                                                                                                      38of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1929
                                                                                                                                       #:166




                                                                                  1                        THIRTEENTH CAUSE OF ACTION
                                                                                  2     (Theft By False Pretense – California Penal Code §496(c), Against All
                                                                                  3                 Defendants and Does 1 through 10, Inclusive)
                                                                                  4        154. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           155. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        156. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              38
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page42
                                                                                                                      39of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1930
                                                                                                                                       #:167




                                                                                  1        157. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        158. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        159. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28

                                                                                                                              39
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page43
                                                                                                                      40of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1931
                                                                                                                                       #:168




                                                                                  1                        FOURTEENTH CAUSE OF ACTION
                                                                                  2               (Constructive Fraud Against All Defendants and Does 1
                                                                                  3                              through 10 Inclusive)
                                                                                  4        160. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           161. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        162. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              40
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page44
                                                                                                                      41of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1932
                                                                                                                                       #:169




                                                                                  1        163. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        164. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        165. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        166. These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              41
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page45
                                                                                                                      42of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1933
                                                                                                                                       #:170




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5        167. These responding defendants allege that the allegations of this
                                                                                  6 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  7 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  8 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  9 which no response is required; as such, these responding defendants allege that
                                                                                 10 the aforesaid allegations do not require a response from these responding
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 defendants; however, if a response is required, these responding defendants
                                                                                 12 deny the aforesaid allegations.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13        168. These responding defendants allege that the allegations of this
                                                                                 14 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 15 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 16 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 17 which no response is required; as such, these responding defendants allege that
                                                                                 18 the aforesaid allegations do not require a response from these responding
                                                                                 19 defendants; however, if a response is required, these responding defendants
                                                                                 20 deny the aforesaid allegations.
                                                                                 21                          FIFTEENTH CAUSE OF ACTION
                                                                                 22       (Fraud-False Promise Against All Defendants and Does 1 through
                                                                                 23                                    10, Inclusive)
                                                                                 24        169. These responding defendants allege that the allegations of this
                                                                                 25 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 26 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 27 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 28 which no response is required; as such, these responding defendants allege that

                                                                                                                              42
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page46
                                                                                                                      43of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1934
                                                                                                                                       #:171




                                                                                  1 the aforesaid allegations do not require a response from these responding
                                                                                  2 defendants; however, if a response is required, these responding defendants
                                                                                  3 deny the aforesaid allegations.
                                                                                  4        170. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           171. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        172. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              43
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page47
                                                                                                                      44of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1935
                                                                                                                                       #:172




                                                                                  1        173. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        174. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        175. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        176. These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              44
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page48
                                                                                                                      45of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1936
                                                                                                                                       #:173




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5                          SIXTEENTH CAUSE OF ACTION
                                                                                  6        (Fraud-False Promise Against All Defendants and Does 1 through
                                                                                  7                                      10, Inclusive)
                                                                                  8        177. These responding defendants allege that the allegations of this
                                                                                  9 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 10 thoughts, or wishes of plaintiffs, about which these responding parties have no
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 12 which no response is required; as such, these responding defendants allege that
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 the aforesaid allegations do not require a response from these responding
                                                                                 14 defendants; however, if a response is required, these responding defendants
                                                                                 15 deny the aforesaid allegations.
                                                                                 16        178. These responding defendants allege that the allegations of this
                                                                                 17 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 18 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 19 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 20 which no response is required; as such, these responding defendants allege that
                                                                                 21 the aforesaid allegations do not require a response from these responding
                                                                                 22 defendants; however, if a response is required, these responding defendants
                                                                                 23 deny the aforesaid allegations.
                                                                                 24        179. These responding defendants allege that the allegations of this
                                                                                 25 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 26 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 27 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 28 which no response is required; as such, these responding defendants allege that

                                                                                                                              45
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page49
                                                                                                                      46of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1937
                                                                                                                                       #:174




                                                                                  1 the aforesaid allegations do not require a response from these responding
                                                                                  2 defendants; however, if a response is required, these responding defendants
                                                                                  3 deny the aforesaid allegations.
                                                                                  4        180. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           181. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        182. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              46
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page50
                                                                                                                      47of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1938
                                                                                                                                       #:175




                                                                                  1        183. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        184. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17                           SEVENTEENTH CAUSE OF ACTION
                                                                                 18         (Intentional Misrepresentation Against All Defendants and Does 1
                                                                                 19                                    through 10, Inclusive)
                                                                                 20        185. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              47
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page51
                                                                                                                      48of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1939
                                                                                                                                       #:176




                                                                                  1        186. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        187. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        188. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        189. These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              48
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page52
                                                                                                                      49of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1940
                                                                                                                                       #:177




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5        190. These responding defendants allege that the allegations of this
                                                                                  6 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  7 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  8 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  9 which no response is required; as such, these responding defendants allege that
                                                                                 10 the aforesaid allegations do not require a response from these responding
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 defendants; however, if a response is required, these responding defendants
                                                                                 12 deny the aforesaid allegations.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13        191. These responding defendants allege that the allegations of this
                                                                                 14 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 15 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 16 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 17 which no response is required; as such, these responding defendants allege that
                                                                                 18 the aforesaid allegations do not require a response from these responding
                                                                                 19 defendants; however, if a response is required, these responding defendants
                                                                                 20 deny the aforesaid allegations.
                                                                                 21        192. These responding defendants allege that the allegations of this
                                                                                 22 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 23 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 24 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 25 which no response is required; as such, these responding defendants allege that
                                                                                 26 the aforesaid allegations do not require a response from these responding
                                                                                 27 defendants; however, if a response is required, these responding defendants
                                                                                 28 deny the aforesaid allegations.

                                                                                                                              49
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page53
                                                                                                                      50of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1941
                                                                                                                                       #:178




                                                                                  1                          EIGHTEENTH CAUSE OF ACTION
                                                                                  2        (Negligent Misrepresentation Against All Defendants and Does 1
                                                                                  3                              through 10, Inclusive)
                                                                                  4        193. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           194. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        195. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              50
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page54
                                                                                                                      51of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1942
                                                                                                                                       #:179




                                                                                  1        196. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        197. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        198. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        199. These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              51
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page55
                                                                                                                      52of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1943
                                                                                                                                       #:180




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5        200. These responding defendants allege that the allegations of this
                                                                                  6 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  7 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  8 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  9 which no response is required; as such, these responding defendants allege that
                                                                                 10 the aforesaid allegations do not require a response from these responding
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 defendants; however, if a response is required, these responding defendants
                                                                                 12 deny the aforesaid allegations.
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13                            NINTEENTH CAUSE OF ACTION
                                                                                 14             (Negligence Against All Defendants and Does 1 through 10,
                                                                                 15                                         Inclusive)
                                                                                 16        201. These responding defendants allege that the allegations of this
                                                                                 17 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 18 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 19 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 20 which no response is required; as such, these responding defendants allege that
                                                                                 21 the aforesaid allegations do not require a response from these responding
                                                                                 22 defendants; however, if a response is required, these responding defendants
                                                                                 23 deny the aforesaid allegations.
                                                                                 24        202. These responding defendants allege that the allegations of this
                                                                                 25 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 26 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 27 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 28 which no response is required; as such, these responding defendants allege that

                                                                                                                              52
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page56
                                                                                                                      53of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1944
                                                                                                                                       #:181




                                                                                  1 the aforesaid allegations do not require a response from these responding
                                                                                  2 defendants; however, if a response is required, these responding defendants
                                                                                  3 deny the aforesaid allegations.
                                                                                  4        203. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           204. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        205. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              53
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page57
                                                                                                                      54of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1945
                                                                                                                                       #:182




                                                                                  1                            TWENTIETH CAUSE OF ACTION
                                                                                  2            (Violation of California Corporations Code §17704.41 Against
                                                                                  3                         All Defendants And Does 1 through 10 Inclusive)
                                                                                  4        206. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                                                                                           207. These responding defendants allege that the allegations of this
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 14 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 15 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 16 which no response is required; as such, these responding defendants allege that
                                                                                 17 the aforesaid allegations do not require a response from these responding
                                                                                 18 defendants; however, if a response is required, these responding defendants
                                                                                 19 deny the aforesaid allegations.
                                                                                 20        208. These responding defendants allege that the allegations of this
                                                                                 21 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 22 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 23 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 24 which no response is required; as such, these responding defendants allege that
                                                                                 25 the aforesaid allegations do not require a response from these responding
                                                                                 26 defendants; however, if a response is required, these responding defendants
                                                                                 27 deny the aforesaid allegations.
                                                                                 28

                                                                                                                              54
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page58
                                                                                                                      55of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1946
                                                                                                                                       #:183




                                                                                  1        209. These responding defendants allege that the allegations of this
                                                                                  2 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  3 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  4 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  5 which no response is required; as such, these responding defendants allege that
                                                                                  6 the aforesaid allegations do not require a response from these responding
                                                                                  7 defendants; however, if a response is required, these responding defendants
                                                                                  8 deny the aforesaid allegations.
                                                                                  9        210. These responding defendants allege that the allegations of this
                                                                                 10 paragraph are either legal conclusions or expressions of the intentions,
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 12 personal knowledge, or that the said allegations otherwise constitute matter to
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 which no response is required; as such, these responding defendants allege that
                                                                                 14 the aforesaid allegations do not require a response from these responding
                                                                                 15 defendants; however, if a response is required, these responding defendants
                                                                                 16 deny the aforesaid allegations.
                                                                                 17        211. These responding defendants allege that the allegations of this
                                                                                 18 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 19 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 20 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 21 which no response is required; as such, these responding defendants allege that
                                                                                 22 the aforesaid allegations do not require a response from these responding
                                                                                 23 defendants; however, if a response is required, these responding defendants
                                                                                 24 deny the aforesaid allegations.
                                                                                 25        212. These responding defendants allege that the allegations of this
                                                                                 26 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 27 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 28 personal knowledge, or that the said allegations otherwise constitute matter to

                                                                                                                              55
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page59
                                                                                                                      56of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1947
                                                                                                                                       #:184




                                                                                  1 which no response is required; as such, these responding defendants allege that
                                                                                  2 the aforesaid allegations do not require a response from these responding
                                                                                  3 defendants; however, if a response is required, these responding defendants
                                                                                  4 deny the aforesaid allegations.
                                                                                  5                          TWENTY-FIRST CAUSE OF ACTION
                                                                                  6        (Violation of California Business & Professions Code Section 17200,
                                                                                  7        et seq. Against All Defendants and Does 1 through 10 Inclusive)
                                                                                  8        213. These responding defendants allege that the allegations of this
                                                                                  9 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 10 thoughts, or wishes of plaintiffs, about which these responding parties have no
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 12 which no response is required; as such, these responding defendants allege that
                             A PROFESSIONAL CORPORATION
NEUFELD MARKS




                                                                                 13 the aforesaid allegations do not require a response from these responding
                                                                                 14 defendants; however, if a response is required, these responding defendants
                                                                                 15 deny the aforesaid allegations.
                                                                                 16        214. These responding defendants allege that the allegations of this
                                                                                 17 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 18 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 19 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 20 which no response is required; as such, these responding defendants allege that
                                                                                 21 the aforesaid allegations do not require a response from these responding
                                                                                 22 defendants; however, if a response is required, these responding defendants
                                                                                 23 deny the aforesaid allegations.
                                                                                 24        215. These responding defendants allege that the allegations of this
                                                                                 25 paragraph are either legal conclusions or expressions of the intentions,
                                                                                 26 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                 27 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                 28 which no response is required; as such, these responding defendants allege that

                                                                                                                              56
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page60
                                                                                                                      57of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1948
                                                                                                                                       #:185




                                                                                  1 the aforesaid allegations do not require a response from these responding
                                                                                  2 defendants; however, if a response is required, these responding defendants
                                                                                  3 deny the aforesaid allegations.
                                                                                  4        216. These responding defendants allege that the allegations of this
                                                                                  5 paragraph are either legal conclusions or expressions of the intentions,
                                                                                  6 thoughts, or wishes of plaintiffs, about which these responding parties have no
                                                                                  7 personal knowledge, or that the said allegations otherwise constitute matter to
                                                                                  8 which no response is required; as such, these responding defendants allege that
                                                                                  9 the aforesaid allegations do not require a response from these responding
                                                                                 10 defendants; however, if a response is required, these responding defendants
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 deny the aforesaid allegations.
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13                         FIRST AFFIRMATIVE DEFENSE
                                                                                 14        1. The parties to this action are bound by a contractual arbitration
                                                                                 15 clause that is enforceable under the Federal Arbitration Act, and these
                                                                                 16 answering defendants will promptly move to compel arbitration.
                                                                                 17
                                                                                 18 DATED: December 7, 2020             NEUFELD MARKS
                                                                                                                         A Professional Corporation
                                                                                 19
                                                                                 20
                                                                                                                        By:         /s/ Paul S. Marks
                                                                                 21
                                                                                                                              Paul S. Marks
                                                                                 22                                           Attorneys for defendants
                                                                                 23                                           Urban Commons, LLC, Urban Commons
                                                                                                                              6th Ave Seattle, LLC, Urban Commons
                                                                                 24                                           Battery Park, LLC, Taylor Woods,
                                                                                 25                                           Howard Wu and Brian Egnatz
                                                                                 26
                                                                                 27
                                                                                 28

                                                                                                                              57
                                                                                                                      ANSWER TO COMPLAINT
                                                           Case
                                                           Case8:20-cv-01973-JLS-DFM
                                                                8:20-cv-01973-JLS-DFM Document
                                                                                      Document69
                                                                                               17 Filed
                                                                                                  Filed06/02/21
                                                                                                        12/07/20 Page
                                                                                                                 Page61
                                                                                                                      58of
                                                                                                                         of63
                                                                                                                            59 Page
                                                                                                                               PageID
                                                                                                                                    ID#:1949
                                                                                                                                       #:186




                                                                                  1                           DEMAND FOR JURY TRIAL
                                                                                  2       Each defendants responding hereunder demands trial by jury in
                                                                                  3 accordance with Rule 38 of the Federal Rules of Civil Procedure.
                                                                                  4
                                                                                  5 DATED: December 7, 2020           NEUFELD MARKS
                                                                                                                       A Professional Corporation
                                                                                  6
                                                                                  7
                                                                                                                      By:         /s/ Paul S. Marks
                                                                                  8
                                                                                                                            Paul S. Marks
                                                                                  9                                         Attorneys for defendants
                                                                                 10                                         Urban Commons, LLC, Urban Commons
                                                                                                                            6th Ave Seattle, LLC, Urban Commons
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012
                  Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11                                         Battery Park, LLC, Taylor Woods,
                                                                                                                            Howard Wu and Brian Egnatz
                             A PROFESSIONAL CORPORATION




                                                                                 12
NEUFELD MARKS




                                                                                 13
                                                                                 14
                                                                                 15
                                                                                 16
                                                                                 17
                                                                                 18
                                                                                 19
                                                                                 20
                                                                                 21
                                                                                 22
                                                                                 23
                                                                                 24
                                                                                 25
                                                                                 26
                                                                                 27
                                                                                 28

                                                                                                                            58
                                                                                                                   ANSWER TO COMPLAINT
                         Case
                         Case8:20-cv-01973-JLS-DFM
                              8:20-cv-01973-JLS-DFM Document
                                                    Document69
                                                             17 Filed
                                                                Filed06/02/21
                                                                      12/07/20 Page
                                                                               Page62
                                                                                    59of
                                                                                       of63
                                                                                          59 Page
                                                                                             PageID
                                                                                                  ID#:1950
                                                                                                     #:187




                             1                                PROOF OF SERVICE
                             2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                             3       At the time of service I was over 18 years of age and not a parcy to this
                               action. I am employed in the County of Los Angeles, State of California. My
                             4 business address is 250 E. 1st Street, Suite 1101, Los Angeles, CA 90012.
                             5         On December 7, 2020, I served true q>pies of the followil!g document(s)
                               described as ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
                             6 on the interested parties in this action as follows:
                             7 Norma V. Garcia, Esq.                      Derek J. Meyer,Esq.
                                 Jeffrey M. Blank, Esq.                   LeonardMeyer LLP
                             8   Hugo A. Lopez, Esci:                     10250 Constellation Blvd. 14th Floor
                                 Garcia Rainey Blanl< & Bowerbank LLP     Los Angeles, CA 90067
                            9    695 Town Center Drive Suite 700          Tel: (310) 220-0331
                                 Costa Mesa, CA 92626                     Email: rmeyer@leonardmeyerllp.com
              N
                           10    Telephone: 714-382-7000
              00                 Facsimile: 714-382-0031                 Attorney for Defendant Chicago
              §;   :2
                           11    Email: jblank@garciarainey.com          Analytic Trading CompanyJ LLC d/b/a
              l~"'"'
                  ;q             Email:                                  Little River Cap1talJ LLC
       z@~


ri':i
  o~~
       OC<i ~


       0 ~i"E§
       ~ c ·-
  u 0 u..
                           12
                           13
                           14
                                 ngarciaguillen@garciarainey.com
                                 Email: lilopez@garciarainey.com
                                 Attornevs for Plaintiff
~ ~ :'.
~ z~~
l";iil 0      0'O
i:;... ,_..
       en -
;;;J en ""'
              -N
                    '      15         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
~~ ·3~                        document(s) with the Clerk of the Court by using the CM/ECF system.
Z oen"'
  ~·-  i:>.. - N           16 Partici_Q_ants in the case who are registered CM/ECF users will lie served by the
       <M~
        en c                  CM(ECF system. Participants in the case who are not re_gistered CM/ECF users
              ~
              -
                   ..8
                   0.      17 wil be served by mail or by other means permitted by tlie court rules.
              Lil~
              oE-<
              "'
              N
                           18        I declare under penalty of perjury under the laws of the United States of
                              America that the foregoin_g is true and correct and that I am employed in the
                           19 office of a member of the oar of this Court at whose direction the service was
                              made.
                           20
                                       Executed on December 7, 2020, at Los Angeles, California.
                           21
                           22
                           23
                           24
                                                                        Rachef/:&tir
                           25
                           26
                           27
                           28

                                                                 PROOF OF SERVICE
                                                        Case 8:20-cv-01973-JLS-DFM Document 69 Filed 06/02/21 Page 63 of 63 Page ID #:1951




                                                                                  1                                  PROOF OF SERVICE
                                                                                  2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                                                                  3       At the time of service, I was over 18 years of age and not a party to this
                                                                                    action. I am employed in the County of Los Angeles, State of California. My
                                                                                  4 business address is 250 E. 1st Street, Suite 1101, Los Angeles, CA 90012.

                                                                                  5        On June 2, 2021, I served true copies of the following document(s)
                                                                                    described as SUBMISSION OF ANSWER TO COMPLAINT AS ANSWER TO
                                                                                  6 FIRST AMENDED COMPLAINT on the interested parties in this action as
                                                                                    follows:
                                                                                  7
                                                                                      Norma V. Garcia, Esq.                       Derek J. Meyer,Esq.
                                                                                  8 Jeffrey M. Blank, Esq.                        LeonardMeyer LLP
                                                                                      Hugo A. Lopez, Esq.                         10250 Constellation Blvd. 14th Floor
                                                                                  9 Garcia Rainey Blank & Bowerbank LLP           Los Angeles, CA 90067
                                                                                      695 Town Center Drive Suite 700             Tel: (310) 220-0331
                                                                                 10 Costa Mesa, CA 92626                          Email: rmeyer@leonardmeyerllp.com
                250 E. 1st Street • Suite 1101 • Los Angeles, California 90012




                                                                                      Telephone: 714-382-7000
                   Telephone: (213) 625-2625 • Facsimile: (213) 625-2650




                                                                                 11 Facsimile: 714-382-0031                Attorney for Defendant Chicago Analytic
                                                                                    Email: jblank@garciarainey.com         Trading Company, LLC d/b/a Little
                              A PROFESSIONAL CORPORATION




                                                                                 12 Email: jeffblanklaw@gmail.com          River Capital, LLC
                                                                                    Email: ngarciaguillen@garciarainey.com
NEUFELD MARKS




                                                                                 13 Email: hlopez@garciarainey.com
                                                                                    Email: mjskapadia@garciarainey.com
                                                                                 14
                                                                                      Attorneys for Plaintiffs
                                                                                 15

                                                                                 16        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                                                    the document(s) with the Clerk of the Court by using the CM/ECF system.
                                                                                 17 Participants in the case who are registered CM/ECF users will be served by the
                                                                                    CM/ECF system. Participants in the case who are not registered CM/ECF users will
                                                                                 18 be served by mail or by other means permitted by the court rules.

                                                                                 19          I declare under penalty of perjury under the laws of the State of California
                                                                                      that the foregoing is true and correct.
                                                                                 20
                                                                                            Executed on June 2, 2021, at Los Angeles, California.
                                                                                 21

                                                                                 22
                                                                                                                                 Rachel Ortega
                                                                                 23                                              Rachel Ortega
                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28


                                                                                                                         PROOF OF SERVICE
